Smith, J.
We think it is sufficiently established by the evidence in this case, that the money in controversy was in the possession of Maria, the widow of William Taylor, before her marriage with Keister, and was held by her in trust for the use of her daughter, who was the sole heir of her first husband. This is proved by the deposition of Mrs. Ely, who testified that the money was the produce of certain notes and bonds, placed in the hands of the witness by Mrs. Taylor some months before her marriage with Keister; and the statements made by Mrs. Taylor to the witness, at the time the deposit was made, and to other witnesses, at different times before her second marriage, that those notes and bonds belonged to her daugh*269ter, and had been received for that portion of the estate of the said William Taylor, to which the daughter was entitled.
J. Perry and J. Yaryan, for the appellant.
J. S. Reid and J. S. Newman, for the appellees.
Such being the case, if Keister had come into possession of the money, either as administrator of his deceased wife, or otherwise, he also would have held it as a trustee only, and could have been compelled to account for it by a bill in chancery. Smith v. Calloway, 7 Blackf. 86. The decree is, therefore, right.
Per Curiam. —
The decree is affirmed, with costs.